Exhibit 10.6
(BEARINGPOINT LOGO) [c25544c2554403.gif]
May 12, 2008
PRIVATE & CONFIDENTIAL
Ms. Eileen Kamerick
[address]
Appointment as Chief Financial Officer
Dear Eileen:
On behalf of BearingPoint, Inc. (the “Company”), I am pleased to notify you that
the Company’s Board of Directors has appointed you to the position of Executive
Vice President and Chief Financial Officer effective as of May 13, 2008.
The terms of your Employment Documents (as defined below) shall remain in full
force and effect; provided, however, that (i) each reference to “Executive Vice
President — Corporate Development” shall hereafter be deemed to read “Executive
Vice President and Chief Financial Officer” and (ii) the effective date of each
Employment Document shall be deemed to be May 13, 2008.
If you agree that the foregoing terms and conditions accurately evidence our
agreement concerning your employment commencing on May 13, 2008, please sign and
return this letter.

          Very truly yours,           /s/ F. Edwin Harbach       F. Edwin
Harbach
Chief Executive Officer and President
BearingPoint, Inc.       

            ACCEPTED:
      /s/ Eileen A. Kamerick       Eileen Kamerick         

As used herein, the term “Employment Documents” shall mean:

1.   Employment Letter dated April 24, 2008   2.   Managing Director Agreement
dated May 12, 2008   3.   Special Termination Agreement dated May 12, 2008   4.
  Award Notice of Restricted Stock Unit Grant dated April 24, 2008 and
associated Restricted Stock Unit Agreement

